Gants, J.
(concurring, with whom Ireland, C.J., and Duffly, J., join). I concur with the court that “the defendant’s longstanding bipolar or schizoaffective disorder combined with the tumor on her cerebellum were very closely intertwined with her conduct” at the time of the killing and that “the unusual circumstances of the case make a verdict of murder in the second degree more consonant with justice.” Ante at 773, 774. I write separately to explore the reasons why this verdict is not consonant with justice and to consider whether those reasons might suggest the need for us to revisit our homicide jurisprudence regarding extreme atrocity or cruelty in an appropriate case where the issue is raised and fully briefed.
The defendant was convicted of murder in the first degree *775solely on a theory of extreme atrocity or cruelty. Our model homicide instruction regarding extreme atrocity or cruelty provides in relevant part:
“Extreme atrocity means an act that is extremely wicked or brutal, appalling, horrifying, or utterly revolting. Extreme cruelty means that the defendant caused the person’s death by a method that surpassed the cruelty inherent in any taking of a human life. You must determine whether the method or mode of a killing is so shocking as to amount to murder with extreme atrocity or cruelty. The inquiry focuses on the defendant’s action in terms of the manner and means of inflicting death, and on the resulting effect on the victim.
“In deciding whether the Commonwealth has proved beyond a reasonable doubt that the defendant caused the death of the deceased with extreme atrocity or cruelty, you must consider the following factors:
“1. whether the defendant was indifferent to or took pleasure in the suffering of the deceased;
“2. the consciousness and degree of suffering of the deceased;
“3. the extent of the injuries to the deceased;
“4. the number of blows delivered;
“5. the manner, degree and severity of the force used;
“6. the nature of the weapon, instrument, or method used; and
“7. the disproportion between the means needed to cause death and those employed. This seventh factor refers to whether the means used were excessive and out of proportion to what would be needed to kill a person.
“You cannot make a finding of extreme atrocity or cruelty unless it is based on one or more of the factors I have just listed.
“[Where there is evidence the defendant at the time of *776the offense had a mental impairment or was under the influence of alcohol or drugs] You may consider the defendant’s mental condition at the time of the killing, including any credible evidence of mental impairment or the effect on the defendant of his consumption of alcohol or drugs, in determining whether the Commonwealth has proved beyond a reasonable doubt that the defendant committed the killing with extreme atrocity or cruelty.”
Model Jury Instructions on Homicide 47-49 (2013).
The jury in this case had abundant cause to find that many of the so-called Cunneen factors applied to this killing, see Commonwealth v. Cunneen, 389 Mass. 216, 227 (1983), where the defendant struck the victim with a cinder block so often and with such force that the cinder block eventually disintegrated. Under the common law of homicide, a defendant may be found guilty of murder in the first degree with extreme atrocity or cruelty regardless of whether the defendant intended that the murder be extremely atrocious or cruel. See Commonwealth v. Szlachta, 463 Mass. 37, 47 (2012), citing Cunneen, supra at 227 (“there is no requirement that a defendant have a specific mental intent or knowledge of the character of his acts beyond malice aforethought to be convicted of murder in the first degree based on extreme atrocity or cruelty”); Commonwealth v. Gilbert, 165 Mass. 45, 59 (1895) (defendant need not know act was extremely atrocious or cruel in order to commit murder with extreme atrocity or cruelty). The first Cunneen factor — that the defendant was indifferent to or took pleasure in the suffering of the deceased — considers the defendant’s state of mind, but the other Cunneen factors look only to the manner of the killing. If the jury were to rest their finding of extreme atrocity or cruelty on any but the first Cunneen factor, the jury need not focus on the defendant’s state of mind. Consequently, a defendant may be found guilty of murder in the first degree with extreme atrocity or cruelty where the defendant did not intend that the victim suffer before he died but the victim nonetheless did suffer an agonizing death. See Szlachta, supra; Cunneen, supra; Gilbert, supra.
The Cunneen factors had not yet been declared when, in Commonwealth v. Gould, 380 Mass. 672, 684-686 (1980), we *777first required that the jury be instructed that they may consider the defendant’s mental condition at the time of the killing in determining whether the defendant committed the killing with extreme atrocity or cruelty. We declared that “if a malicious mind may be considered as evidence that a defendant committed a murder with extreme atrocity or cruelty, then fairness requires that an impaired mind may also be considered as evidence bearing on whether or not the defendant committed the murder with extreme atrocity or cruelty.” Id. at 684-685. See Commonwealth v. Perry, 385 Mass. 639, 649 (1982) (jury must consider evidence of defendant’s intoxication when determining whether murder was committed with extreme atrocity or cruelty). We also noted that:
“[t]he jurors’ broad discretion [to determine whether the method of inflicting death is so shocking as to amount to extreme atrocity or cruelty] will more accurately reflect the community’s conscience, goals, and norms, if the jurors are not arbitrarily restricted to considering only the defendant’s course of action, but are also permitted to consider the defendant’s peculiar mental state as an additional factor to be weighed in determining whether the murder was committed with extreme atrocity or cruelty.”
Gould, supra at 685-686. This analysis suggests that, when Gould was decided, we recognized that a defendant’s state of mind mattered in determining whether a killing was committed with extreme atrocity or cruelty. Our decision today suggests that it still does and still should.
If, as we conclude today, a verdict of murder in the first degree based on extreme atrocity or cmelty is not consonant with justice because of the defendant’s mental disorder, perhaps we should require that a defendant’s state of mind always be considered in determining whether a killing is committed with extreme atrocity or cruelty, and not limit such consideration to cases where a defendant had a mental impairment or was under the influence of alcohol or drugs. If the reason such a defendant may be less criminally culpable is based on the defendant’s inability to intend to commit an extremely atrocious or cruel murder, then perhaps a defendant who does not intend to commit such an act should not be convicted of murder in the first degree on that theory. Perhaps *778we should join those States that, by statute or common law, will not permit a finding that a killing was aggravated by extreme atrocity or cruelty (or comparable terms of art) unless the defendant intended that the victim suffer a torturous death or was indifferent to the victim’s extreme suffering. See, e.g., N.Y. Penal Law § 125.27(1)(a)(x) (McKinney 1998) (person guilty of murder in first degree where he intends to cause death of another, causes death, and “acted in an especially cruel and wanton manner pursuant to a course of conduct intended to inflict and inflicting torture upon the victim prior to the victim’s death” [emphasis added]); State v. Gallardo, 225 Ariz. 560, 566 (2010), cert. denied, 131 S. Ct. 1796 (2011) (“especially cruel” requires jury to find that victim “consciously suffered physical or mental pain, distress or anguish prior to death” and defendant “kn[e]w or should have known that the victim would suffer” [emphasis added]); State v. Rizzo, 303 Conn. 71, 133, cert. denied, 133 S. Ct. 133 (2012), quoting State v. Cobb, 251 Conn. 285, 445 (1999) (defendant may be eligible for death penalty if “[1] the defendant intended to, and in fact did, inflict extreme physical or psychological pain, suffering or torture on the victim; or [2] the defendant was callous or indifferent to the extreme physical or psychological pain, suffering or torture that his intentional conduct in fact inflicted on the victim”).1 And perhaps the Cunneen factors are not a fair measure to distinguish between murder in the first degree and murder in the second degree where they permit a finding of extreme atrocity or cruelty even where the defendant did not intend to commit an extremely atrocious or cruel death and was not indifferent to the victim’s extraordinary or prolonged suffering.
I do not contend that these issues should have been decided in this case, where they were neither raised by the defendant nor briefed. But I do contend that this case reveals an apparent inconsistency in our common law of homicide that we should confront when the issue next arises, i.e., whether a defendant’s state of mind must be considered in determining whether a murder is committed with extreme atrocity or cruelty.

Connecticut subsequently abolished the death penalty. Conn. Gen. Stat. § 53a-46a (2013).